Citation Nr: 0024876	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  94-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of hemarthrosis of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to April 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a January 1994 rating 
decision, in which the RO denied the veteran's increased 
(compensable) rating claim for residuals of hemarthrosis of 
the left knee.  The effective date of the original grant, and 
of the noncompensable rating, was June 1972.  The veteran 
filed an NOD in February 1994, and the RO issued an SOC that 
same month.  The veteran also filed a substantive appeal in 
February 1994.  In April 1994, the veteran and his spouse 
testified before a Hearing Officer at the VARO in Columbia.  
A Hearing Officer's Decision was issued in July 1994.  A 
supplemental statement of the case (SSOC) was issued in 
August 1994.  Thereafter, the veteran's appeal came before 
the Board, which, in an August 1996 decision, remanded the 
appeal to the RO for additional development.  An SSOC was 
issued in May 1997.  

That same month, May 1997, the veteran again testified before 
a Hearing Officer at the VARO in Columbia.  A Hearing 
Officer's Decision/SSOC was also issued in May 1997.  
Thereafter, the veteran's appeal was returned to the Board, 
which, in a March 1998 decision, remanded the appeal to the 
RO for additional development.  An SSOC was issued in August 
1998.  The veteran's appeal was returned to the Board, which, 
in a February 1999 rating decision, remanded the appeal for a 
third time to the RO for additional development.  An SSOC was 
issued in July 1999.  



REMAND

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim, which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected residuals 
of hemarthrosis of the left knee are more severe then 
previously evaluated.  See Jackson v. West, 12 Vet.App. 422, 
428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  

Review of the veteran's service medical records reveals a 
normal induction examination in September 1968.  In October 
1968, the veteran was admitted to the hospital at Fort 
Jackson, after the onset of pain and swelling in the left 
knee, of one day's duration.  It was noted that, during a 
basic training exercise involving thrust movements with a 
bayonet, the veteran had experienced pain and swelling in the 
left knee.  A radiographic study of the knee was negative.  
The knee was aspirated and 15 cc's of bloody fluid was 
removed.  The veteran was placed on bed rest and the leg was 
elevated.  The hospital course was marked by progressive 
improvement and, by the end of October, the veteran was 
asymptomatic, with no swelling and no tenderness, and was 
returned to duty with a temporary 15-day limited-duty 
profile.  The final diagnosis was hemarthrosis of the left 
knee.  The remainder of the veteran's service medical records 
are negative for any complaints pertaining to the left knee.  
On separation examination in April 1970, no clinical 
abnormality of the left knee was reported.  

Thereafter, in August 1972, the RO received an undated 
medical record from the VA Hospital (VAH) in Atlanta, which 
reflected the veteran's having undergone an orthopedic 
evaluation.  The veteran complained of occasional instability 
in his left knee.  On clinical evaluation, there were no 
abnormalities reported, and an X-ray of the veteran's left 
knee was negative.  The recommendation was full activity with 
no restrictions.  The examiner's impression was hemarthrosis 
of the left knee, by history, resolved, with no evidence of 
any internal derangement.  In an August 1972 rating decision, 
the RO service connected the veteran for hemarthrosis of the 
left knee, assigning a noncompensable disability rating.  

Thereafter, the record documents that, in 1985, the veteran 
suffered a fracture of the left distal tibia, when pipes fell 
on his left leg.  As a result, the veteran underwent a number 
of treatments on his leg, including an osteotomy in October 
1989.  In the Board's August 1996 decision, we requested the 
veteran undergo an examination, and that the examiner provide 
an opinion as to whether any identifiable left knee disorder 
the veteran was found to have was associated with his 
service-connected residuals of hemarthrosis of the left knee.

The veteran underwent a VA examination in October 1996, but 
the examiner failed to address whether any left knee disorder 
was a residual of, or related to, the veteran's service-
connected hemarthrosis.  Subsequently, in a March 1998 
decision, the Board again remanded the veteran's appeal so 
that a medical opinion could be rendered.  In a June 1998 VA 
examination, the examiner failed to complete the Board's 
request.  The RO returned the examination to the examiner, 
and, in a July 1998 addendum, the examiner reported that it 
was unlikely that the injury which occurred to the veteran's 
left knee in his service days had anything to do with the 
fracture of his left tibia.

In a February 1999 decision, the Board remanded the appeal to 
the RO a third time, finding that the addendum report still 
failed to note findings as requested by the Board in March 
1998, and instead opined about the etiology of the veteran's 
left tibia fracture.  In the February 1999 remand request, in 
which the veteran was to be scheduled for an additional VA 
examination, the following specific instructions were given 
for the medical examiner:

It is imperative that, in making all such 
findings, the examiner provide an opinion as to 
what extent, if any, current disability is 
attributable to the veteran's service-connected 
history of acute hemarthrosis of the left knee, 
as opposed to its being attributable to his non-
service-connected residuals of fracture of the 
left distal tibia.  

Furthermore, the Board noted that, in the previous March 1998 
remand, the RO had been instructed to consider the veteran's 
claim with particular consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, and that, if the action taken 
remained adverse to the veteran, he and his accredited 
representative were to be furnished with an SSOC concerning 
all evidence added to the record since the last SSOC, 
including the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The 
Board indicated that the August 1998 SSOC had failed to 
satisfy this instruction, and requested again that the RO 
undertake this procedural development.  

Thereafter, in July 1999, the veteran was again medically 
examined for VA purposes.  The examiner noted that the 
veteran had recently suffered three strokes, and that he was 
completely unable to care for himself or communicate.  
Essential parts of the veteran's medical history were 
provided by the claims file as well as the veteran's brother.  
In addition, the veteran was noted to be able to respond to 
pain, and give yes and no indications to the examiner's 
questions.  On clinical evaluation, the veteran was noted to 
have tenderness to palpation over the medial joint line of 
the left knee.  He was also noted to have a well-healed scar 
along the medial aspect of the patellar tendon consistent 
with placement of a tibial intramedullary rod.  There was 
considerable deformity noted below the knee, with a varus 
deformity of the tibia at the junction of the mid and distal 
thirds.  An associated radiographic study of the left knee 
revealed chondrocalcinosis of the menisci, with moderate 
degenerative changes in all three joint compartments.  

The examiner's impression was severe open injury of the left 
tibia after a previous injury to the left knee.  She noted 
that she was unable to relate the tibial fracture and in-
service hemarthrosis, and that she did not believe the injury 
to the left knee in service had anything to do with the 
accident that caused the injury to the veteran's left lower 
leg.  The examiner additionally noted that, since the 
accident and the injury to his leg, the veteran had had 
considerable difficulty and did have a leg length 
discrepancy.  


The U.S. Court of Appeals for Veterans Claims has emphasized 
that a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order.  Where the remand orders of the Board are 
not complied with, the Board itself errs in failing to insure 
compliance.  Stegall v. West, 11 Vet.App. 268 (1998).  In 
this instance, the Board finds that the examiner in July 1999 
again failed to make findings as requested by the Board as to 
the current level of disability associated with the service-
connected disability, and instead opined as to the etiology 
of the veteran's left tibia fracture.  Furthermore, the RO's 
July 1999 SSOC failed to furnish the veteran with discussion 
of the provisions of 38 C.F.R. §§ 4.40 and 4.45.  

It appears that the medical examiners have interpreted our 
previous remand instructions as requesting their opinions as 
to whether the service-connected disability is etiologically 
related to the post-service fracture, and associated damage 
to the left lower extremity.  This is not the case.  What we 
are attempting to ascertain is whether there is any 
ascertainable residual disability which is due to the 
service-connected hemarthrosis of the left knee, separate and 
apart from any residual disabilty from the non-service-
connected fracture residuals of the left leg.

This misinterpretation of the evidentiary requests in our 
previous remands is indeed unfortunate.  We recognize that 
the veteran now has catastrophic health problems which make 
orthopedic examination difficult.  The Board, however, is not 
competent to make any inferences as to medical etiology, or 
degree of disability, as to a claim for benefits without a 
solid foundation in the record, grounded in medical evidence.  
See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet.App. 171, 174 (1991).

The Board must therefore conclude that, because specific 
instructions given in the previous remand to be performed 
regarding the examination were not complied with, the 
examination does not reflect full compliance with the Board's 
previous instructions, and, therefore, is inadequate for 
rating purposes.  In addition, the veteran has not been 
provided the provisions of sections 4.40 and 4.45, and the RO 
has not fulfilled the requested procedural development.  
Therefore, while we express regret at the further delay in 
the resolution of this claim, it is necessary that we request 
further information as to the veteran's condition, in the 
form of an addendum to the most recent VA examination report.  

Accordingly, while we regret the delay, this case is REMANDED 
to the RO for the following development:

1.  The RO should refer the veteran's claims 
file, including this Remand decision, to the VA 
examiner who conducted the most recent 
examination of the veteran.

a.  That examiner should be requested 
to review the claims file, including 
her examination report dated July 17, 
1999, and to express an opinion as to 
whether her examination revealed any 
current, identifiable residual 
disability due to the service-connected 
residuals of hemarthrosis of the left 
knee.  The Board emphasizes that we are 
not concerned, in this case, with the 
veteran's other disabilities, including 
his post-service fracture of the left 
tibia.

b.  If any disability due to the 
service-connected residuals of 
hemarthrosis of the left knee were 
identified, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain 
manifested by the veteran was related 
to that disorder, and, if so, whether 
it was supported by adequate pathology 
and was evidenced by his visible 
behavior.  It is important that the 
examiner's report include a description 
of the above factors that pertain to 
functional loss.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

c.  In the event the July 1999 examiner 
is not available to perform the 
requested review, another qualified 
physician should review the file, to 
include the July 1999 examination, and 
provide a report addressing the 
questions set forth above.

2.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that the 
aforementioned development action has been 
conducted and completed in full.  If any required 
action is incomplete, appropriate corrective 
action is to be implemented.

3.  Thereafter, the RO should again consider the 
veteran's claim, with particular consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  If 
action taken remains adverse to the veteran, he 
and his accredited representative should be 
furnished an SSOC concerning all evidence added 
to the record since the last SSOC, including the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Thereafter, the veteran and his representative 
should be given an opportunity to respond.  The 
case should then be returned to the Board for 
further appellate consideration, if otherwise in 
order

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).



